Case: 20-61173     Document: 00516401858         Page: 1     Date Filed: 07/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-61173                          July 21, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Maria Domingo-Torrez,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 371 962


   Before Davis, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*
          Maria Domingo-Torrez, a native and citizen of Guatemala, petitions
   for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing her appeal from a decision of the immigration judge (IJ)
   concluding that she was ineligible for asylum, withholding of removal, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61173       Document: 00516401858        Page: 2     Date Filed: 07/21/2022




   relief under the Convention Against Torture (CAT). The BIA affirmed the
   IJ’s adverse credibility determination, and on that basis, concluded that
   Domingo-Torrez had failed to establish an eligibility for relief.
            Acknowledging that there were some inconsistencies in her accounts
   of the facts regarding her claim that she was kidnaped and raped in
   Guatemala, Domingo-Torrez challenges the BIA’s credibility determination,
   arguing that she should have been considered a credible witness in light of all
   the circumstances because her testimony was largely consistent, she is
   illiterate, she was forced to use multiple translators in preparing her written
   statement, and she was being asked to recall traumatic events. She asserts
   that she is entitled to asylum because her membership in a particular social
   group was one central reason for the past persecution she suffered.
   Domingo-Torrez also argues that her treatment by the perpetrators warrants
   CAT relief.
            Here, the IJ and the BIA cited “specific and cogent reasons derived
   from the record” to support the adverse credibility determination. Singh v.
   Sessions, 880 F.3d 220, 225 (5th Cir. 2018) (internal quotation marks and
   citation omitted). Domingo-Torrez has failed to demonstrate that it is clear
   from the totality of the circumstances that no reasonable factfinder could
   make an adverse credibility ruling in her case. See Wang v. Holder, 569 F.3d
   531, 538 (5th Cir. 2009). Thus, the adverse credibility determination is
   supported by substantial evidence. See id. at 536-40.
            Without credible evidence, there was no basis for the BIA to grant
   asylum or withholding of removal. See Chun v. INS, 40 F.3d 76, 79 (5th Cir.
   1994).     Further, although an adverse credibility determination is not
   necessarily dispositive of a CAT claim, Domingo-Torrez has pointed to “no
   independent, non-testimonial evidence going to the likelihood of torture,”
   and therefore the adverse credibility finding is also decisive of her CAT
Case: 20-61173    Document: 00516401858       Page: 3    Date Filed: 07/21/2022




   claim. See Arulnanthy v. Garland, 17 F.4th 586, 597-98 (5th Cir. 2021)
   (quotation on 598). Accordingly, the petition for review is DENIED.